•Per Curiam.
Arrest of judgment has not the effect of giving the defendant costs; and it would be curious if he might entitle himself by procuring an equivalent for it in the court above. Such a con*293sequence would be an irresistible temptation to useless litigation and expense. On a simple reversal there is no award of execution except for purposes of restitution. The parties are left where they began, the case not being provided for by the statute of Gloucester, or any other which gives costs.
Affirmed.